         Case 1:19-cr-10459-RWZ Document 605 Filed 03/13/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                               )
                                                       )
v.                                                     )
                                                       )     Criminal No. 19-cr-10459-RWZ
MICHAEL CECCHETELLI et al,                             )
                                                       )
                       Defendants.                     )
                                                       )

       SECOND STATUS REPORT REGARDING THE STATUS OF DISCOVRY

       On March 5, 2020, the government filed its first status report concerning the status of

discovery in this matter. This report is to update the Court regarding events since that date.

       Since February 12, 2020, the government and representatives of defense counsel have

met twice, March 2, 2020 and March 9, 2020, in order to undertake to resolve disputes

concerning the necessity, scope, and application of any potential protective order. The meetings

were helpful in allowing both sides to garner additional understanding of the concerns of

opposing counsel, however, no significant practical progress has yet been made toward an

agreement with respect to the terms of a final protective order. That remains on ongoing issue on

which the parties seek to make further progress.

       Apart and aside from those discussions, three attorneys have agreed to an interim

protective order which was endorsed by this Court on March 10, 2020. The first round of the

discovery in this matter was sent to one of those attorneys today.1 A fourth attorney has asked to

join the agreement and the government invites defense attorneys who wish to obtain the

discovery immediately, while the terms of a final order are established, to also joint the interim

order. As additional discovery materials become available, they will be sent to these attorneys



1
  The government expects to be able send the discovery to the other attorneys who are a party to
the interim order very quickly upon receipt of the acknowledgment required by the Order.
                                                   1
         Case 1:19-cr-10459-RWZ Document 605 Filed 03/13/20 Page 2 of 3



on a rolling basis pending the resolution of the dispute concerning a final protective order.

       In addition, at the suggestion of the defense representatives, the government has agreed to

begin sending the discovery on pre-loaded laptops to the facilities where incarcerated defendants

are held (in the absence of a final protective order). Though no protective order is yet in place,

the unique security measures at those facilities should adequately serve to preclude those

defendants from making copies and/or distributing the materials contained on the laptops. And,

this will allow those defendants to begin to review the discovery in this matter.

       In anticipation of a final protective order, and in consultation with the Court’s

Coordinating Discovery Coordinator, Russ Aoki, the government is also providing the

Coordinating Discovery Attorney with copies of the discovery as it is prepared on a rolling basis

(also in the absence of any protective order). This will allow the Coordinating Discovery

Attorney to begin his work on the materials immediately, rather than wait until any final

protective order is issued before doing so.2 When a final order is issued, or a protective order is

denied, the Coordinating Attorney will be able to insure that the material are provided to defense

counsel more expeditiously.




2
 The government has done so on the general understanding that the defense will not argue that
such actions in any way undermine the government’s arguments concerning the necessity of a
protective order.
                                                 2
         Case 1:19-cr-10459-RWZ Document 605 Filed 03/13/20 Page 3 of 3



       Finally, the government notes that it cannot foresee how the emerging issues surrounding

efforts to curtail the spread of the coronavirus may impact the ability to carry out the various

representations made in this report.



                                              Respectfully submitted,
                                              ANDREW E. LELLING
                                              UNITED STATES ATTORNEY

                                              By:    /s/ Mark J. Grady
                                              Mark J. Grady
                                              Assistant U.S. Attorney

                                   CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ Mark J. Grady
                                              Mark J. Grady
                                              Assistant U.S. Attorney
Date: March 13, 2020




                                                 3
